Embraer S.A. Av. Brigadeiro Faria Lima, 2170, F-56, térreo, sala 2656 12227-901 – São José dos Campos, SP, Brazil June 26, 2014 Re: Embraer S.A. Amendment No. 2 on Form F-3 to the Registration Statement on Form F-4 (the “ Registration Statement ”) File No.333-195376 By EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Justin Dobbie Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Embraer S.A. (the “ Company ”) hereby requests that the effective date of the Registration Statement be accelerated so that it may become effective on June 27, 2014. In this regard, the Company is aware of its obligations under the Securities Act. We request that we be notified of such effectiveness by a telephone call to Richard S. Aldrich Jr. at +55 11 3708 1830 or Filipe B. Areno at +55 11 3708 1848 of Skadden, Arps, Slate, Meagher & Flom LLP and that such effectiveness also be confirmed in writing. Very truly yours, Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President Corporate and Chief Financial Officer cc: Via Email Richard S. Aldrich, Jr., Esq. Filipe B. Areno, Esq. Skadden, Arps, Slate, Meagher & Flom LLP
